            Case 2:20-cv-00200-GAM Document 53 Filed 02/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLEGHENY COUNTY                              :
EMPLOYEES' RETIREMENT                         :
SYSTEM                                        :
INDIVIDUALLY AND ON BEHALF                    :
OF ALL OTHERS SIMILARLY SITUATED              :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-200
                                              :
ENERGY TRANSFER LP, ET AL.                    :

                                            ORDER

       This 11th day of February, 2021, it is hereby ORDERED that a telephonic oral argument

is scheduled for Friday, February 26, 2021, at 10:00 a.m. The call-in information is as follows:

                       Dial-In Number: 571-353-2300

                       Conference Code: 761334280#

Counsel should be on the line at least five minutes prior to the start of the oral argument.


                                                        /s/ Gerald Austin McHugh
                                                      United States District Judge
